It is an honour for me to and stand at this prestigious rostrum today to represent my fellow countrywomen and men and address distinguished colleagues and partners in the General Assembly.
I am even more proud today because just two days ago, approximately 3 million Afghans, facing the threat of terrorism, risked their lives to vote in our young democracy’s fourth presidential election. Those who voted included men and women, the very elderly, some voting for perhaps the last time, and the very young, those voting for the very first of many times, as well as those living with a disability, for whom the journey was longer and more tiresome, and some who came out despite having had their fingers cut off by the Taliban during previous votes. We all voted not just for a president, but also for democracy. We voted for our Constitution. We voted for freedom and sovereignty. We voted for prosperity and connectivity. We voted for peace. We voted for the Islamic Republic of Afghanistan. I congratulate my fellow Afghans on exercising their right to vote.
I also wholeheartedly thank the brave and professional Afghan National Defence and Security Forces (ANDSF) for protecting that right. Some 70,000 of our brave soldiers protected citizens during this historic event. Because of their professionalism, most attacks — and all attacks that were intended to inflict mass casualties on civilians — were averted.
I also congratulate and thank my fellow citizens of the world. The international community, particularly the member countries of NATO, has stood by us over the past two decades. As we recovered from war, we rebuilt and reimagined a new Afghanistan — a new Afghanistan based on Islamic values, Afghan traditions and hope for a permanent escape from our bloody past. Members of the international community has invested heavily and dearly in our vision for an Afghan democracy, even with the lives of their own countrymen and women, from the time when it was only an idea, to today, when we can witness that those investments have been turned into policies, actions, institutions, principles and people. We, the young Afghan leaders of today, have embraced democratic values and principles, the same principles on which the United Nations itself was founded.
I congratulate you, Mr. President, on assuming the presidency of the General Assembly at its seventy- fourth session, and we support the broad range of goals you are pursuing in the agenda of the General Assembly — advancing peace and security, enhancing equal education, eradicating poverty and addressing climate change. We also commend the efforts and leadership of the outgoing President of the General Assembly, Ms. Maria Fernanda Espinosa Garces.
Two years ago, His Excellency President Mohammad Ashraf Ghani stood on this platform at the seventy- second session of the General Assembly and spoke of the uncertainty that challenged the global community with questions that we must confront together to find solutions (see A/72/PV.6). Since then, Afghans have created a bit more certainty in our corner of the world. We Afghans have confirmed our commitment to democracy and peace. The ANDSF has proven itself to be a solid and professional institution able to protect our democratic process, and the international community has taken a firm stand in solidarity with the Afghan people and their Government.
But uncertainty still lies with those who stand in the way of peace. To the Taliban and their foreign sponsors, I would transmit this message from the Afghan people: join us in peace, or we will continue to fight. As my colleague Ambassador Adela Raz said at the United Nations last week, this is a fight we can win.
Today, I represent my people not only because it is my duty to do so but because I, like the vast majority — about 60 per cent — of my fellow citizens, have spent three and half decades of our lives in war. My colleagues, Ambassador Adela Raz and Ambassador Roya Rahmani, the latter of whom represents us in Washington, are also part of this generation born and raised in war. We are the new Afghanistan.
Increasingly, Afghanistan is now more than ever a country driven and defined by the expectations of its youth. The opportunities afforded to us through the gains of the past 20 years have allowed us to change hope into something much more powerful: belief. We believe in our ability to bring about the peace that we have hoped for all of our lives. We have already taken many steps, but we have a long way to go on this journey. The next step belongs to us Afghans. No matter the outcome of the presidential elections, one thing is clear — peace is and will remain the Government’s priority, now further strengthened by the mandate given to us by the Afghan people.
The next step in the journey to peace will be taken by Afghans, just as the first step was. In February 2018, President Ashraf Ghani extended an unconditional offer of peace to the Taliban, one that still stands today. In June 2018, the unthinkable happened — a nationwide three-day ceasefire over the Eid holidays. Those days gave Afghans tremendous belief that peace is possible and proved that the Government has the ability to directly negotiate peace with our enemies. In November 2018, President Ghani presented the Government’s road map to peace and announced a negotiating team. As 2019 began, Afghanistan’s journey towards peace continued with nationwide consultations with the Afghan people.
In this context, I would like to give credit to Afghan women, who were the first group of Afghan citizens to unite nationally around the agenda for peace. In February, 15,000 women were consulted from all 34 provinces on what would be acceptable to them in a
peace agreement, and 3,000 of them came together in Kabul to endorse that agenda.
In April, the Afghan Government organized a historic nationwide consultative jirga for peace, which laid out the people’s demands for a peace agreement. Each of these has been a significant step in an ongoing Afghan-led process that is geared toward an inclusive, sustainable and dignified peace for all Afghans.
As we prepare to take the next step in this process, we are committed to the principles of inclusiveness, sustainability and dignity. The Afghan people have demanded a ceasefire to immediately stop the bloodshed. They have also demanded that talks happen among Afghans and that the Islamic Republic be preserved as the foundation of our nation State. We want not to only preserve the gains that we have made but to maintain the foundation that will allow us to further advance those gains.
Throughout the process, we have welcomed and appreciated the assistance from our international partners. This assistance has been aligned with our principles of peacebuilding and supported our Afghan-led and Afghan-owned peace process. Peace is our common objective, and terrorists are our common enemy. We must not rush the former, at the risk of empowering the latter. I would like to thank our international friends and partners that have supported our peace efforts, including the United States of America, the European Union, Germany, Norway, the Kingdom of Saudi Arabia, the United Arab Emirates, Indonesia and Uzbekistan, among many others.
Today, Afghans fight on the front lines of global terrorism so that others can maintain peace in their homes and on their land. But peace is not a permanent state of being. Peace requires care and constant reappraisal undertaken by partners who share the same values, even as the fault lines between war and peace across the globe shift. The terrorists that Afghan soldiers are holding at bay today pose a threat to us all.
Terrorism is an idea as much as it is a form of violence. We must continue to work together to extinguish the ideologies behind terrorism, wherever they may exist. The zero-tolerance approach that has been repeatedly called for must no longer be a talking point and instead become an action point. We need more institutional cooperation. We need more decisive action within the region.
A strengthened collective security approach must take into account the wide nexus of transnational criminal activities as a whole, with a view to stemming the flow of terrorist fighters as well as their recruitment and the resources that allow them to remain lethal. Fighting terrorism is the basis of our critical partnership with the United States and our NATO partners — one to which Afghanistan remains firmly committed. I pay tribute to all those members of the military who have lost their lives, and their families, including our brave ANDSF and our partners who have fought shoulder to shoulder with us, including 2,438 soldiers from the United States and all others who have stood by us and paid the ultimate sacrifice. We Afghans will never forget their sacrifices, and we thank them for standing with us.
As the discussions at this General Assembly have shown, terrorism and conflict are only a couple of today’s many threats. The detrimental effects of climate change and the global humanitarian crisis are also priorities — ones that we face on a daily basis in Afghanistan. These challenges will be tackled only by ensuring a new scale and scope of international cooperation. We need to look beyond the prism of individual interests if we are to address these challenges and meet the Sustainable Development Goals. Afghanistan has invested in the fulfilment of these goals, aligning them with our own national development agenda — the Afghanistan sustainable development goals. These goals are embedded within the Afghanistan national peace and development framework and our national priority programmes.
With a predominantly agricultural economy, Afghanistan has felt the enormous adverse effects of climate change. For our people, prolonged drought has been a matter of life and death, driving many from their homes and into severe poverty. Climate change is an issue to which we are still struggling to find long-term solutions, while simultaneously providing immediate humanitarian relief to those affected. Last week’s Climate Action Summit reaffirmed the urgency with which new measures are needed in order to mitigate the effects of this threat. We will continue these important discussions in the upcoming Conference of the Parties to the United Nations Framework Convention on Climate Change, which will take place in Chile in December.
I want to conclude with a forward-looking message centred on the promise of the United Nations. Afghanistan’s journey in re-emerging from the rubble and making steady progress is testament to the importance of international and multilateral cooperation. This year, Afghanistan celebrated the centenary of the restoration of its full sovereignty. Over the past two decades, the United Nations has helped us to build our democracy. We now stand confidently on its strong foundation, and we continue to advance toward self-reliance, prosperity and peace. The new Afghanistan continues to transform itself into a centre of cooperation, connectivity and development in our region. Afghan-led initiatives, such as the Heart of Asia-Istanbul Process and the Regional Economic Cooperation Conference on Afghanistan, are already paying economic dividends, opening new frontiers for trade and the movement of goods, people and ideas throughout South and Central Asia. We can now say that Afghan democracy is a success story that belongs not only to Afghans, but to all of us at the United Nations.
Time has witnessed our progress, but time remains a source of agony for us. Afghans agonize over the death of each of our compatriots. We lament each moment of time that takes an Afghan life in its passing. Our mission now is to bring about a peace that can end the suffering of all Afghans. Only when we have peace will each and every Afghan be able to experience the freedoms and opportunities of the democracy we have sacrificed so much to build. And no Afghan will truly be able to live in peace and freedom until the day when every single Afghan lives in peace and freedom. That is the day we live and work for — the day we know we will achieve in solidarity with our international friends and partners. It is the day that we no longer hope for, but that we believe in.